Matter of Frydman v EVUNP Holdings LLC (2020 NY Slip Op 02882)





Matter of Frydman v EVUNP Holdings LLC


2020 NY Slip Op 02882


Decided on May 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2020

Friedman, J.P., Gische, Kapnick, González, JJ.


11519 652796/18

[*1] In re Jacob Frydman, et al., Petitioners-Respondents, John Does 1-5, Petitioners,
vEVUNP Holdings LLC, et al., Respondents-Appellants.


Asher C. Gulko, Cedarhurst, for appellants.
Daniel C. Edelman, New York, for respondents.

Appeal from order, Supreme Court, New York County (W. Franc Perry, J.), entered on or about October 17, 2018, which granted the petition to confirm an arbitration award dated April 23, 2018, unanimously dismissed, without costs.
Any right of direct appeal from the October 17, 2018 order terminated with the entry of the October 31, 2018 judgment (see Matter of Aho,  39 NY2d 241, 248 [1976]). Thus, as of November 12, 2018, when respondents filed their notice of appeal, they could no longer appeal from the order; they could only appeal from the judgment.
We have considered respondents' arguments as to why their appeal should not be dismissed and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2020
CLERK